DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-14, 16-21 and 25-26 have been allowed. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment on claim 1 and 14 was given in an interview with Robert W. Mueller on 04/21/2022.
The application has been amended as follows: 
Amendments to the Claims:
1.	(Currently amended)	An active control system for a mass traveling along a guideway, comprising:
at least one displacement sensor measuring a displacement between a mass reference surface on the mass and a guideway reference surface on a guideway side;
at least one motion sensor;
at least one first filter comprising at least one of: 
a low pass filter, 
a notch filter, or 
a combination of a low and high pass filter; 
at least one second filter comprising at least one of: 
a high pass filter, 
a resonator or 
a bandpass filter[[,]]; and
a mixer,
wherein the at least one first filter is coupled to the at least one displacement sensor in a first branch to process signals from the at least one displacement sensor, and the at least one second filter is coupled to the at least one motion sensor in a second branch, which is in parallel to the first branch, to process signals from the at least one motion sensor, and
wherein signals from the first branch and signals from the second branch are processed and then mixed in the mixer to adjust a displacement of the mass reference surface from the guideway reference surface. 

14.	(Currently amended)	A method for active control of a mass traveling along a guideway, comprising:
monitoring signals corresponding to a displacement of a mass reference surface on the mass with respect to a guideway reference surface on a guideway side;
monitoring signals corresponding to motion of the mass along the guideway;
processing the monitored displacement signals in at least one of a low pass filter, a notch filter or a combination of a low and high pass filter;
processing the monitored motion signals in at least one of a high pass filter, a resonator or a bandpass filter; 
mixing the processed monitored displacement signals and the processed monitored motion signals in a mixer; and
controlling an actuator to adjust the displacement of the mass reference surface from the guideway reference surface according to the processed monitored displacement signals and the processed monitored motion signals.

26.	(Currently amended)	The active control system according to claim 25, wherein the mixer is arranged to process the signals from the first branch and signals from the second branch by superimposing signals output from the first branch with the signals output from the second branch.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As the arguments in Appeal Brief filed on 02/28/2022 were persuasive as in pages 21 and 22.
The closest prior art discloses a representative implementations of devices and techniques provide leveling for a vehicle, such as an overland vehicle. A leveling signal is received by a leveling arrangement coupled to the vehicle at a wheel position. The leveling arrangement rotates a rocker plate with respect to the body of the vehicle, changing a location of a wheel coupled to the rocker plate with respect to the body of the vehicle. Solbrack et al. (US 2015/0021866 A1) in addition to an aspect, the leveling signal is based on a first vehicle sensor signal representing a lateral tilt of the vehicle and/or a second vehicle sensor signal representing a pitch angle of the vehicle. However, none of the prior art singly or in combination discloses all the claim limitations as a whole. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.

Allowable Subject Matter
Claims 1, 4-14, 16-21 and 25-26 have been allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.M.A./Examiner, Art Unit 3664     

/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664